Citation Nr: 0013264	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  96-44 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUE

Entitlement an increased rating for the service-connected 
lumbosacral strain with degenerative joint disease and 
degenerative disc disease, currently evaluated as 20 percent 
disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans







WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from June 1967 to April 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1995 rating decision of the RO.  



REMAND

The most recent examination for the purpose of evaluation the 
current severity of the service-connected back disability was 
conducted in August 1998 on a fee basis at a private medical 
facility.  

However, the examiner did not adequately address the factors 
described in 38 C.F.R. § 4.40 (1999) regarding functional 
loss due to pain and 38 C.F.R. § 4.45 (1999) regarding 
weakness, fatigability, incoordination, or pain on movement 
of a joint.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The RO should undertake to schedule another medical 
examination which takes into consideration the factors cited 
in 38 C.F.R. §§ 4.40 and 4.45.  

Furthermore, subsequent to the August 1998 examination, the 
RO received voluminous records from the Social Security 
Administration.  These records must be reviewed by the 
examiner, along with the other evidence on file, in order to 
fully evaluate the severity of the service-connected back 
disorder.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him since 
August 1998 for his service-connected low 
back disorder.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  Then, the RO schedule the veteran for 
comprehensive VA orthopedic examination 
to determine the current severity of his 
service-connected low back disorder.  All 
indicated tests must be conducted.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
requested study.  The examiner should 
report detailed clinical findings and 
comment specifically on the likely degree 
of disability attributable to the 
service-connected low back disability.  
The examiner also should identify any 
objective evidence of pain or functional 
loss due to pain associated with the 
service-connected low back disability.  
The examiner should be requested to 
provide an opinion as to the extent that 
pain limits the veteran's functional 
ability.  The examiner should also be 
requested to determine whether, and to 
what extent, the low back exhibits 
weakened movement, excess fatigability, 
or incoordination.  A complete rationale 
for any opinion expressed must be 
provided.  

3.  After undertaking any additional 
development deemed appropriate, the RO 
should review the issue on appeal.  If 
the benefit sought on appeal is not 
granted, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  




